                     Case 1:21-cv-20518-BB Document 5-7 Entered on FLSD Docket 02/11/2021 Page 1 of 2
   DocuSign Envelope ID: A2052343-9645-4585-ADBA-6A01A7537974
                                                         Beneficiary designation request
         Genworthtes la- ®                               for life insurance policies
         Genworth Life and Annuity                       from Genworth Life and Annuity Insurance Company, Genworth Life
         Genworth Life                                   Insurance Company and Genworth Life Insurance Company of New York
         Genworth Life of New York
         P.O. Box 40016                                  'Only Genworth Life Insurance Company of New York is licensed in New York.
         Lynchburg, VA 24506-4016
         Tel: 888 325.5433                               Page 1 of 2
         Fax: 888 325.3299



          Section l— Policy information

                 Policy number
                 • 0000186679
             Insured Name                                         Insured Birth Date    Insured SSN                                  Insured Telephone Number
             • Stephen P Conlon                                   •      /1965                                                       •
             Insured Mailing Address                              Insured Email Address
             • 7736 BURHOLME AVE, PHILADELPHIA, PA, 191112413     • stevepconlon65@gmail.com
             Owner Name                                           Owner birth date      Owner SSN                                     Owner Telephone Number
             . Stephen P Conlon                                   •       1965                                                        •
             Owner Mailing Address                                Owner Email Address
             • 7736 BURHOLME     AVE, PHILADELPHIA, PA, 191112413 • stevepconlon65@gmail.com

           Section II — Beneficiary designation
           All beneficiary changes MUST include the designation of a Primary beneficiary. Even if you only want to change the Contingent beneficiary, you must
           restate the Primary beneficiary in the Primary beneficiary section. Designations must be made in percentages. If not stated, designations will be made
           in equal shares.

          1. Primary beneficiary full legal name                       Birth date/trust date                  SSN/TIN                    Percent
                  • Caitlin M Conlon                                               •
                                                                                1987                          •       7072               • 100
                  Mailing Address                                      Relationship to Insured                Telephone Number
                  • 2263 south west 37th ave apt 739, Miami, FL, 33145 • Child                                • 3476240740
           2. Primary beneficiary full legal name                                   Birth date/trust date     SSN/TIN                    Percent

                  Mailing Address                                                   Relationship to Insured   Telephone Number


           3 Primary beneficiary full legal name                                    Birth date/trust date     SSN/TIN                    Percent

                  Mailing Address                                                   Relationship to Insured   Telephone Number


                  Primary beneficiary full legal name                               Birth date/trust date     SSN/TIN                    Percent
111•11MMI

                  Mailing Address                                                   Relationship to Insured   Telephone Number


                  Primary beneficiary full legal name                               Birth date/trust date     SSN/TIN                    Percent

    1111111111
                  Mailing Address                                                   Relationship to Insured   Telephone Number
                                                                                    .                         .

                      The sum total of primary beneficiary designation(s) MUST equal 100%                                                Total %= 100



            GNWBenWeb 03/03/15
        Case 1:21-cv-20518-BB Document 5-7 Entered on FLSD Docket 02/11/2021 Page 2 of 2
DocuSign Envelope ID: A2052343-9645-45135-AD8A-6A01A7537974
                                             Beneficiary designation request for life insurance policies
                                             Page 2 of 2

  Section II — Beneficiary designation Continued
  1. Contingent beneficiary full legal name                                      Birth date/trust date      SSN/TIN                        Percent
                                                                                 .                          .
     Mailing Address                                                             Relationship to Insured     Telephone Number

  2. Contingent beneficiary full legal name                                      Birth date/trust date       SSN/TIN                       Percent

     Mailing Address                                                             Relationship to Insured     Telephone Number

  3. Contingent beneficiary full legal name                                      Birth date/trust date       SSN/TIN                       Percent
     .                                                                           .                           .
     Mailing Address                                                             Relationship to Insured     Telephone Number


         The stun total of contingent beneficiary clesignation(s) MUST equal 100%                                                            Total % =0

  Section III — OWNERS MUST SIGN AND DATE BELOW.
  BY SIGNING, YOU:
   • Certify that you have the authority as the owner or in the capacity indicated to exercise the rights, privileges, options and benefits under the policy listed; and
     you understand and agree that we are not obligated to verify that you are acting within your approved authority when you exercise these rights;
   • Jointly and severally indemnify and hold us harmless from any liability for acting according to your instructions;
   • Agree to inform us in writing of any change in the information provided in this form;
   • Certify under penalty of perjury that the statements and answers given on this form are true, complete and correct to the best of your knowledge and belief;
   • Declare that no bankruptcy proceedings are now pending against you and you are not subject to back-up withholding; and
   • Understand that the designations on this form will not be effective unless all designation requirements are completed.
   • In states requiring that an insurable interest exist on the transfer of life insurance policies, you
     - Agree that only those who have an insurable interest in the life of the Insured are now, can or will be beneficiaries of the policy or trust
     - Have not, and will not, transfer for consideration any interest in the policy to any party who has no insurable interest in the Insured.

      Owner Required                                               Date
            DocuSIgned by:


                                                                   • 11/19/2019
            2CA70527EF7111420




  ONWBenWeb 03/03/15
